Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed August 25, 2021 has been entered.  Claims 1, 3-14 and 16-22 are pending in this application and examined herein to the extent they read on the elected species.

      Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
.Claim 22 as amended is directed to a material that has “an ultimate tensile strength that is approximately at least 850 percent higher” [emphases added] than that of a comparative material.  While para. [0061] of the specification provides support for a material with “tensile yield strength” improved “approximately 850 percent” over a comparative material, no support is found for values of ultimate tensile strength in this regard, nor for any higher values of tensile yield strength that would support the “at 

			    Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over the Nurislamova et al. Philosophical Magazine Letters article.
	This rejection is substantially for reasons as set forth in item no. 7 of the Office Action of June 1, 2021.  The amendments to claims 1 and 20 merely clarify certain aspects of the product-by-process limitations of the instant claims and correct previously noted defects under 35 USC 112(b), and do not substantively affect any statements made in the prior Office Action.  Claims 3-14, 16-19 and 21 have not been amended since that time.  Thus, for reasons as previously stated, the materials as presently claimed are held to have been prima facie obvious in view of the disclosure of Nurislamova et al.

Claims 1, 3-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 2012/0055591).
.

			Response to Arguments
In a response filed August 25, 2021, Applicant notes that the prior art is not directed to an “annealed wrought” material as presently claimed.  Assuming arguendo that Applicant is correct on this point, such would not overcome the rejection absent evidence that these product-by-process limitations would result in a product patentably distinct from those of the prior art.
Applicant further argues that the present invention achieves unexpected results overcoming the prima facie cases of obviousness above.  Specifically, Applicant argues that it would not be obvious for a material to maintain high strength values (as defined in the claims) after annealing.  The examiner respectfully disagrees.  While the examiner agrees that annealing in general reduces the yield and tensile strength of a metal, the instant claims recite the term “annealing” or “annealed” generically, without any limitation on the time or temperature of annealing.  In other words, while annealing the materials of Nurislamova or Kamat for a very short time would likely reduce the strength of those materials to some degree, Applicant has not presented any evidence that such 

			Allowable Subject Matter
Claim 22 would be allowable to the extent it reads on the elected species if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action, i.e. by amending the claim as suggested in item no. 4 supra.  The prior art does not disclose or suggest an aluminum-based material as defined in this claim and with a tensile yield strength approximately 850 percent higher than an equivalent material not subjected to any pre-anneal thermal or mechanical processes.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 3, 2021